UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6619


HOWELL W. WOLTZ,

                Plaintiff - Appellant,

          v.

THOMAS SCARANTINO, Camp Administrator; THOMAS CLIFTON, a/k/a
Clifton; LAURA TRUMP; UNKNOWN R & D/MAIL CLERK(S); UNITED
STATES OF AMERICA; JOHN GRIMES, Counselor; DAVID A.
BERKEBILE, Warden of FCI/FCP Beckley; BEVERLY SMITH, Case
Manager; OFFICER TREADWAY, Commissary Department of FCI/FCP
Beckley; MEDICAL OFFICER WHITE; MICHAEL CUTRIGHT; DEBBIE
STEVENS, Supervising Attorney; KEVIN CANTERBERRY, Counselor,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-00095)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Howell    W.   Woltz   appeals     the    district      court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the   record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      See Woltz v. Scarantino, No. 5:10-cv-00095 (S.D.W. Va.

Mar. 31, 2011).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately      presented    in   the

materials       before    the    court   and    argument       would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2